t c memo united_states tax_court jeffrey r taylor petitioner v commissioner of internal revenue respondent docket no filed date jeffrey r taylor pro_se shirley m francis for respondent memorandum findings_of_fact and opinion swift judge the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f with respect to and joint federal_income_tax deficiencies and additions to tax for civil_fraud penalties determined by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in oregon in the early 1980s after receiving a bachelor’s degree in marketing and in political science from the university of oregon petitioner and his wife janet began a wood importing business through highline industrial supply inc highline an oregon corporation they incorporated petitioner and janet were the sole officers shareholders and employees of highline and they operated the import business from their home highline sold imported wood from russia to furniture and cabinet manufacturers throughout the united_states in and highline had annual gross_sales of approximately dollar_figure million during and petitioner and janet diverted funds of highline to their personal_use by writing and signing checks drawn on highline’s business checking account to pay for personal items such as automobiles horses boats and jewelry on their joint federal_income_tax return for petitioner and janet reported only dollar_figure in interest_income no wage income and zero in taxable_income on their joint federal_income_tax return for petitioner and janet reported dollar_figure in interest_income dollar_figure in wage income offsetting adjustments and deductions and zero in taxable_income each year petitioner prepared his and janet’s joint federal_income_tax return on their and joint federal_income_tax returns petitioner did not report as wages as dividends or as other income the funds he and janet diverted from highline for their personal_use petitioner also prepared highline’s corporate federal_income_tax return for each year respondent’s audit of petitioner and janet’s and joint federal_income_tax returns was suspended while reference thereof was made to respondent’s criminal_investigation_division and to the tax_division of the u s department of justice on date petitioner and janet were indicted by a federal grand jury for tax_evasion petitioner and janet were charged with knowingly and willfully attempting to evade federal income taxes for and by filing false and fraudulent joint federal_income_tax returns in violation of sec_7201 the indictment charged that petitioner and janet reported taxable_income of zero on their and joint federal_income_tax returns knowing that their taxable_income for and was substantially greater than zero petitioner who was represented by counsel pleaded guilty to count of the indictment namely to willful tax_evasion by filing a false and fraudulent return as part of the plea agreement the other count of the indictment filed against petitioner relating to was dismissed on date petitioner filed a motion to withdraw his guilty plea which was denied and petitioner was sentenced to years of probation and was ordered to pay dollar_figure in restitution and a dollar_figure criminal fine petitioner then filed a motion in the u s district_court for the district of oregon for a new trial requesting that he be granted a jury trial on the ground that his guilty plea was involuntary the district_court denied petitioner’s motion and the u s court_of_appeals for the ninth circuit affirmed see united_states v taylor 70_f3d_121 9th cir unpublished opinion subsequently the supreme court denied petitioner’s petition for a writ of certiorari see taylo517_us_1222 on date respondent mailed a notice_of_deficiency to petitioner and to janet determining deficiencies and additions to tax in petitioner and janet’s and federal income taxes the deficiencies included adjustments for unreported wages and constructive dividends from highline as well as sec_6653 additions to tax for fraud taylor v commr dkt no tax deficiencies penalties on date petitioner petitioned this court to redetermine respondent’s determination of deficiencies and the fraud additions to tax for and on date respondent filed with this court a motion for partial summary_judgment requesting that petitioner be collaterally estopped for from denying liability for civil_fraud under sec_6653 because of petitioner’s guilty plea to criminal_fraud under sec_7201 on date despite petitioner’s claims that his guilty plea was coerced and involuntary we granted respondent’s motion taylor v commissioner tcmemo_1997_82 petitioner and respondent ultimately reached a settlement as to petitioner’s liability for the and tax deficiencies and the additions to tax for civil_fraud and on date a stipulated decision was entered wherein respondent conceded portions of the determined deficiencies and additions to tax for fraud petitioner and respondent also agreed that petitioner should receive partial but significant relief under sec_6013 e from joint_and_several_liability relating to the tax it appears the sec_6013 relief petitioner received was based on the fact that most of the checks drawn on highline’s business checking account were written and signed by janet sec_6013 was repealed and was replaced by the expanded relief from joint liability set forth in sec_6015 as part of continued deficiencies and civil_fraud penalties and that after such relief petitioner owed deficiencies and additions to tax for fraud for and in the following reduced amounts additions to tax_year deficiency b a b b sec sec dollar_figure dollar_figure big_number big_number the additions to tax under sec_6653 consist of percent of the interest payable under sec_6601 with respect to the portion of the underpayments which is attributable to fraud which by settlement was determined to be dollar_figure and dollar_figure for and respectively hereinafter we refer to the above tax deficiencies and additions to tax reflected in the above settlement as the remaining tax deficiencies and penalties on date petitioner filed a motion for leave to file a motion to vacate the above date stipulated decision which we denied on date continued the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 was given retroactive effect to the extent that it was made applicable to any liability for tax arising on or before date but remaining unpaid as of such date and to any liability for tax arising after date id sec_3201 112_stat_740 taylor v commr dkt no interest abatement case on date petitioner filed another petition with this court requesting abatement of interest relating to petitioner and janet’s and tax deficiencies we concluded that petitioner was not entitled to an abatement of interest relating to those years 113_tc_206 affd 9_fedappx_700 9th cir taylor v commr dkt no the instant case on or about date petitioner filed with respondent a form_8857 request for innocent spouse relief in which petitioner claimed that he was unaware of the understatements of tax relating to the and joint federal_income_tax returns and sought additional relief under sec_6015 c and f with regard to the remaining tax deficiencies and penalties on date respondent mailed to petitioner a notice_of_determination denying petitioner’s request for the additional requested innocent spouse relief opinion generally taxpayers filing joint federal_income_tax returns are jointly liable for taxes reported due thereon sec_6013 petitioner argues that he is entitled to relief from joint liability under sec_6015 c or f to qualify for relief under sec_6015 among other things a requesting spouse must establish that there was an understatement_of_tax attributable to erroneous items of the nonrequesting spouse and that at the time of signing the return the requesting spouse did not know and had no reason to know of the understatement or the extent of the understatement sec_6015 c under sec_6015 among other things a requesting spouse may receive relief from joint_and_several_liability to the extent of the portion of the income_tax deficiency allocable to the nonrequesting spouse 115_tc_183 affd 282_f3d_326 5th cir however if respondent demonstrates by a preponderance_of_the_evidence that the requesting spouse seeking relief under sec_6015 had actual knowledge at the time of signing the return of the items giving rise to a deficiency or a portion thereof no relief is available under sec_6015 sec_6015 116_tc_189 the evidence shows that petitioner had actual knowledge of the items that gave rise to the remaining deficiencies and that petitioner had actual knowledge of the existence and extent of the understatements at the time of signing the and joint federal_income_tax returns indeed the only reasonable conclusion that can be drawn from the evidence namely petitioner’s involvement in highline his preparation of the federal_income_tax returns his criminal conviction for tax_evasion for and the acknowledgment embodied in the stipulated decision in docket no that he owed deficiencies and additions to tax for fraud for and is that petitioner had actual knowledge of the agreed-upon tax deficiencies and penalties accordingly petitioner is not entitled to relief under sec_6015 or c in addition to the relief already granted to him under former sec_6013 petitioner argues that we should place little weight on his conviction for tax_evasion and on the stipulated decision in docket no wherein petitioner agreed he is liable for tax deficiencies and fraud additions to tax for and we simply note that the validity of petitioner’s guilty plea has been litigated and decided by this and other courts petitioner also argues that because in docket no he was granted partial relief under former sec_6013 we are bound under sec_6015 to grant him the requested additional relief under sec_6015 although sec_6015 generally makes relief from joint liability more accessible and easier to obtain than former sec_6013 culver v commissioner supra pincite we are not obligated to give additional relief to petitioner concerning the remaining deficiencies and additions to tax simply because partial relief was granted under sec_6013 under sec_6015 respondent is granted discretion to award additional relief from joint liability if the facts and circumstances indicate that it would be inequitable to hold the requesting spouse liable for a deficiency dowell v commissioner tcmemo_2007_326 in declining to extend additional relief to petitioner under sec_6015 respondent committed no error among other things in light of petitioner’s admission of willful tax_evasion for and petitioner’s settlement of his tax_liabilities which included civil_fraud penalties for and respondent acted reasonably in determining that petitioner was not eligible for equitable relief under sec_6015 see revproc_2000_15 sec_4 2000_1_cb_447 we have considered all arguments made herein and to the extent not addressed we conclude that they are without merit or are irrelevant respondent argues alternatively that under common_law principles of res_judicata and under sec_6015 petitioner is barred from requesting relief under sec_6015 specifically respondent argues that because petitioner filed with this court a motion for leave to vacate the stipulated decision in docket no petitioner should be treated as having participated meaningfully in a prior proceeding and therefore under sec_6015 no additional relief should be available to petitioner continued to reflect the foregoing decision will be entered for respondent continued under sec_6015 c or f having denied petitioner relief under sec_6015 c and f we need not consider respondent’s alternative argument under sec_6015
